DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 13, 2021, has been entered.  Claims 7 and 18-20 have been canceled.  Claims 1-6 and 8-17 are pending and are examined in this Office Action.

Objection That is Withdrawn
	The objection to claim 7 is moot in light of the Applicant’s cancelation of claim 7.

 Brief Summary of the Invention and Examiner’s Position
	The inventors raised VHH antibodies against fungal Glucosylceramides (GlcCer) in llamas and cloned and sequenced them.  The inventors made transgenic plants expressing two of these VHH antibodies, and they showed these plants had an increase in resistance to fungal infection.  In the prior art, others had raised IgG antibodies against fungal GlcCer and they had asserted these antibodies could be used to inhibit 
VHH antibodies are known in the art to derive their antigen-binding from three complementarity-determining regions (CDRs); referred to as CDR1, CDR2, and CDR3.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Indefiniteness
Claims 1-6 and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.
	The claims have been amended to require a VHH comprising a CDR1 region, a CDR2 region, and a CDR3 region that are each at least 99% homologous to a selection of specified sequences.  This renders the claims indefinite for two reasons: 1) the indefiniteness of “homologous”, and 2) the requirement of having at least 99% homology to sequences that are all less than 100 amino acids in length.
	There is no definition in the specification for the word “homologous”; however, on page 48 of the specification in paragraph 00360, the Applicant’s state: “As used herein, the term ‘homology’ denotes at least secondary structural similarity between two macromolecules, particularly between two polypeptides or polynucleotides, from same or different taxons, wherein the similarity is due to shared ancestry.”  In the instant claims the CDRs are polypeptides; however they are quite small, ranging in size from 5 amino acids (all of the CDR1 sequences: SEQ ID NOs: 85-168) up to 20 amino acids (SEQ ID NO: 274).  It is unclear how such short polypeptides provide any structure other than the usual backbone of a polypeptide made up of amide/peptide bonds, therefore, it is hard to determine how one would be able to calculate that another CDR would be 99% “homologous”.

	For at least these two reasons, it is unclear what scope the Applicant is intending to claim with the amended claim language requiring “at least 99% homologous to” the recited sequences.

Lack of Written Description – NEW MATTER
Claims 1-6 and 8-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiency of the parent claim.  
The claims have been amended to require a VHH comprising a CDR1 region, a CDR2 region, and a CDR3 region that are each at least 99% homologous to a selection of specified sequences.  The Examiner searched the specification, and the limitation of having 99% to anything never appears in the context of 99% homology for a polypeptide.  In paragraph 0510 on page 82, there is a reference to reducing a fungal 
The Applicant points to the original claim 7 and paragraph 0605 for support (see page 17 of the response received on Oct. 13, 2021).  
Here is original claim 7:

    PNG
    media_image1.png
    228
    596
    media_image1.png
    Greyscale

Here are paragraphs 0605 (page 89) and 0606 (page 96):

    PNG
    media_image2.png
    28
    217
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    164
    597
    media_image3.png
    Greyscale

Neither of these paragraphs provides support for CDRs that are “at least 99% homologous” to the recited sequences.  Therefore, this claim language constitutes NEW MATTER.  Applicant is advised to delete the new matter from the claims.

Inadequate Written Description for Claimed Genus
Claims 1-6 and 8-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiency of the parent claim.  The Applicants arguments in the response received on Oct. 13, 2021, have been fully considered but were not found to be persuasive.
The claims are broadly drawn to a transgenic plant, plant tissue, or plant cell comprising at least one polynucleotide comprising at least one sequence encoding a variable domain of a heavy-chain antibody (VHH) that specifically binds to a glucosylceramide of a fungus; wherein the VHH comprises an amino acid sequence at least 95% identical to an amino acid sequence of any one of SEQ ID NOs: 1 to 84; and wherein the VHH comprises a CDR1 region, a CDR2 region, and a CDR3 region that are each at least 99% homologous to a CDR1 region, a CDR2 region, and a CDR3 region from a selection of sequences.
	The Applicants describe VHH antibodies produced in Llamas that were immunized with fungal glucosylceramide (GlcCer) (see paragraph 00707 on pages 122-123), and they describe the construction of a phage library expressing antigen-binding domains generated from these VHHs and selection of VHHs for their binding to GlcCer by Enzyme-Linked ImmunoSorbent Assay (ELISA) (see paragraphs 00708 and 00709 on pages 123-124).  They describe 84 unique sequences from the identified anti-GlcCer 
They describe two lines of transgenic Arabidopsis plants each expressing a VHH antibody that binds to fungal GlcCer; antibodies 41D01 (SEQ ID NO: 1) and 56F11 (SEQ ID NO: 2), respectively (see page 134 paragraph 00758).  They describe some constructs that utilized an ER-retention signal peptide “KDEL”, and some that utilized a peptide to target the VHH for secretion (see Table 4 and Table 5 on page 128).
	The Applicant does not describe any consensus sequence that is shared by the 84 disclosed VHHs that is sufficient for binding to the GlcCer.  The Applicant does not describe any CDRs having 1% variation that would result in being “at least 99% homologous” to the CDRs disclosed for the 84 VHHs (see Table 2 on pages 96-98).
In addition, it is known in the art that fungal glucosylceramides can have different sphingolipid backbones (see, Singh et al (Front. Microbiol. (2016) Vol. 7; pp. 1-14; especially page 10 Figure 5), therefore, the Llamas utilized by the inventors may have produced antibodies that bind, specifically, to the exact type of glucosylceramides that were present in their particular immunization protocol, and this is not representative of the genus of VHHs that bind to fungal sphingolipids or GlcCers that have differing sphingolipid backbones.  Indeed, Da Silva et al (FEBS Letters (2004) Vol. 561; pp. 137-143) expressly state that they intend to prepare additional monoclonal antibodies to GlcCer of different classes, which could present variable antifungal activity (see last paragraph on page 43), demonstrating that using different GlcCers would be expected to generate different antibodies.

In addition, one can get VHH antibodies from other non-Llama animals, such as sharks or camels.  Therefore, the VHH antibodies of the instant invention that were obtained from these particular Llamas using their specific immunization protocol and immunogen preparations are not representative of the infinitely large genus of VHH antibodies that could be obtained from immunization other animals, such as sharks or camels, with multiple different types of glucosylceramide immunogens that could be prepared by different positions of cross-linking to different carrier proteins.
	The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology.  The court stated that, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
	As discussed, above, in the indefiniteness rejection, it is unclear what changes to the CDRs can be made to result in CDRs that are “at least 99% homologous” to the recited sequences, therefore, the Examiner is not clear how this recitation limits the structures encompassed by the current claims.
	The Applicants fail to describe a representative number of VHHs that specifically bind to a fungal GlcCer.  The Applicants only describe 84 different and unique VHHs Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for any given VHH to be capable of binding to a fungal sphingolipid, it remains unclear what features identify a VHH capable of such activity.  Since the genus of VHHs has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.  
	A VHH antibody having at least 95% amino acid identity to SEQ ID NO: 1 can have up to 5 mismatches relative to SEQ ID NO: 1, therefore, this encompasses 205  molecules.  The genus of VHH antibodies having an amino acid sequence at least 95% identical to any one of SEQ ID NO: 1 to84 is an extremely large genus: 84 x 205 which equals 268,800,000 molecules, the vast majority of which were not in the Applicant’s possession at the time of filing. The Applicants have only reduced to practice 84 VHHs that bind to a fungal GlcCer; they have not provided a consensus sequence shared by these 84 VHHs that is sufficient to confer binding to fungal GlcCer and would define the sub-genus of VHHs that are capable of the required function.  
See Amgen Inc. v. Sanofi, 872 F. 3d 1367 (Fed. Cir. 2017):
Page 17 of Amgen Inc. v. Sanofi:
An adequate written description must contain enough
information about the actual makeup of the claimed
products—“a precise definition, such as by structure,
formula, chemical name, physical properties, or other
properties, of species falling within the genus sufficient to

be present in “functional” terminology “when the art has
established a correlation between structure and function.”
Ariad, 598 F.3d at 1350. But both in this case and in our
previous cases, it has been, at the least, hotly disputed
that knowledge of the chemical structure of an antigen
gives the required kind of structure-identifying information
about the corresponding antibodies. See, e.g., J.A.
1241 (549:5–16) (Appellants’ expert Dr. Eck testifying
that knowing “that an antibody binds to a particular
amino acid on PCSK9 . . . does not tell you anything at all
about the structure of the antibody”); J.A. 1314 (836:9–11)
(Appellees’ expert Dr. Petsko being informed of Dr. Eck’s
testimony and responding that “[m]y opinion is that [he’s]
right”); Centocor, 636 F.3d at 1352 (analogizing the antibody-
antigen relationship as searching for a key “on a
ring with a million keys on it”) (internal citations and
quotation marks omitted).

Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, the 2008 Written Description Training Materials are outdated and should not be relied upon as reflecting the current state of law regarding 35 U.S.C. 112. The “newly characterized antigen” test flouts basic legal principles of the written description requirement (Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017)). Adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen. Where an antibody binds to an antigen tells one nothing about the structure of any other antibody. Also, see the Board’s recent decision in Appeal 2017-010877 (claims to “A monoclonal antibody that binds a conformational epitope formed by amino acids 42-66 of SEQ ID NO:1”).

Applicant’s Arguments
	The Applicant argues that there is no requirement for ipsis verbis support (see page 18 of the response received on Oct. 13, 2021).  The Examiner agrees and has not argued that ipsis verbis support is required; rather the Examiner has asserted that the extremely large genus of hundreds of millions of molecules has not been described by a core structure that confers binding to GlcCer that would allow one of skill in the art to immediately envision whether or not any given VHH antibody sequence having at least 95% identity to one of SEQ ID NOs: 1-84 would be capable of this required binding.
	The Applicant argues that they have amended to require at least 95% identity to SEQ ID NO: 84 and comprising CDRs that are at least 99% homologous to the recited CDR sequences in a good faith effort to advance prosecution (see page 18).  As discussed, above, it is unclear what structural changes are allowed for CDRs having 1% variation so as to be “at least 99% homologous” to the recited sequence, and the structural requirements of having at least 95% identity to SEQ ID NOs 1-84 encompasses an extremely large genus of molecules.  Therefore, the genus is still not adequately described.
	The Applicant argues that proteins sharing 99% homology are generally known to possess the same catalytic/biochemical function (see pages 18-19 of the response).  This is not persuasive, however, because, as discussed above, having one single mismatch in any of the CDR sequences results in having between 80%-95% identity, and therefore, it is unclear what changes are allowed for a CDR to continue to be “at least 99% 
	The Applicant argues that a “skilled artisan would readily recognize that a genus of VHHs raised against a particular target can vary substantially in their CDRs depending upon the various available epitopes of the three-dimensional target structure.  Thus, a skilled artisan would recognize that there is no single core structure but rather a multitude of core structures that confer binding to the target, which are encompassed by the representative number of VHHs and their corresponding CDRs described in the specification and recited in the present claims.” (see paragraph bridging pages 19-20).
	The Examiner agrees that the genus of VHHs that can bind GlcCer can vary substantially in their CDRs.  The Examiner agrees that such variation can depend upon the various available epitopes (see discussion, above, about different GlcCers and different cross-linking for antigens).  The Examiner agrees that there is a multitude of core structures that could confer binding to the target.  The Examiner does not agree that the VHHs taught in the instant application are sufficiently “representative” of this broad genus that encompasses multitudes of molecules with variation in their CDRs.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 

Provisional Double Patenting Over 17/113,552
Claims 1-6 and 8-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 41, and 43 of copending Application No. 17/113,552 (reference application – published as US Pre-Grant Publication US 2021/0340556). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a genus that fully encompasses the species being claimed in claim 19 of the ‘552 application; because the sequences recited in the claims are identical, the copending claims directed to VHHs and CDRs that do not have any mismatches to the recited sequences are an obvious variation over the instant claims that allow for mismatches. Claims 41 and 43 of the ‘552 application are directed to a genus of plants and plant parts that fully encompasses the instant claims, therefore the instant claims anticipate these co-pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Provisional Double Patenting Over 17/150,147
Claims 1-6 and 8-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 17/150147 (reference application - published as US Pre-Grant Publication US 2021/0253677). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to transgenic plants or plant parts expressing VHH antibodies having particular CDR .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Summary
	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662


/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662